Citation Nr: 0004382	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 10 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from May 1977 to 
November 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1996 rating decision, 
in which the RO service connected the veteran for PTSD and 
granted a 50 percent disability rating, effective from May 
1995.  The veteran filed an NOD in November 1996, and the RO 
issued a supplemental statement of the case (SSOC) in March 
1997.  The veteran filed a substantive appeal, also in March 
1997.  Another SSOC was issued in August 1997.  

The Board notes that the issue with respect to an increased 
rating for asthma will be discussed in the Remand section of 
this decision.  

Furthermore, the Board is aware that in a submitted VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in June 
1996, the veteran checked the box marked "No" as to whether 
he desired a hearing before a member of the Board.  However, 
on the same Form 9, he checked additional boxes indicating 
that he would appear before the Board in Washington, D.C., 
and before the Board at the local regional office, only if 
"I need to go further."  In an August 1997 VA Form 21-4138 
(Statement in Support of Claim), the veteran requested a 
hearing before a hearing officer at the VARO in Roanoke.  
Subsequently, in a VA Form 21-6789 (Deferred Rating 
Decision), dated in April 1998, the RO hearing officer 
reported that the veteran had requested a VA pulmonary 
examination in lieu of a personal hearing.  An examination 
was conducted in July 1998.  In view of the foregoing, the 
Board does not find that any hearing request is currently 
pending.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Medical reports from the Mental Hygiene Clinic at the VA 
Medical Center (VAMC) in Salem have noted the veteran's 
treatment for PTSD, panic disorders, and agoraphobia; 
overall global assessment of functioning (GAF) scores were 
60-70, noting mild to moderate functional impairment.  

3. On VA examination in May 1998, the veteran reported 
frequent panic attacks and depression, being socially 
avoidant and withdrawn, and suffering from intrusive 
thoughts as well as nightmares; clinical evaluation 
revealed no suicidal/homicidal ideation, hallucinations or 
delusions, or psychotic abnormalities, with mood anxious 
and depressed, speech appropriate but restricted in range, 
insight fair, memory intact, concentration adequate, 
abstract thinking and judgment intact, and a GAF of 51.  

4. Applying the rating criteria in effect prior to November 
7, 1996, the evidence has not shown that the ability to 
establish and maintain effective or favorable 
relationships with people is considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
are so reduced that there is considerable industrial 
impairment.  

5. Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for PTSD are not currently met under the rating 
criteria in effect either before, or on and after, November 
7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic 
Code 9411 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in May 1995, the 
veteran submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) to the RO, in which he filed claims 
for service connection, in relevant part, for asthma and a 
panic disorder.  

In July 1995, the RO received medical records from Ramon 
Santiago, M.D., dated from October 1994 to June 1995.  In 
particular, these records noted the veteran's treatment for 
bronchitis and an upper respiratory infection, as well as a 
panic disorder.  The veteran was noted to be taking 
Albuterol.  

In August 1995, the RO received medical records from Albert 
Einstein Hospital, dated from April 1985 to February 1991.  
These records noted tests conducted of the veteran's 
cardiovascular system.  

In February 1996, the veteran underwent a pulmonary 
examination for VA purposes.  He reported a history of asthma 
since age 19, and complained of episodes of bronchitis and 
pneumonia one to four times a year.  In addition, he reported 
episodes of exertional asthma and wheezing with exposure to 
cold, and becoming asthmatic with wheezing on exposure to 
certain environmental agents.  He further reported episodes 
of shortness of breath one to two times a week, for which he 
took Ventolin and Azmacort, and also indicated that he 
suffered from diaphoresis (profuse sweating) before an attack 
of shortness of breath.  The veteran also indicated that he 
had a two-year history of asbestos exposure.  On clinical 
evaluation, the veteran's lungs demonstrated normal 
excursion, with no dullness to percussion, and the lung 
fields were clear, with good air movement.  A pulmonary 
function test (PFT) was normal, and there was also a normal 
spirometry (lung volume test).  The examiner's diagnosis was 
exertional asthma, asbestos exposure, atopy, and reactive 
airway disease with exposure to certain environmental agents.  

That same month, the veteran also underwent a VA examination 
for mental disorders.  He complained of panic attacks which 
had occurred following a near drowning experience while in 
the Coast Guard.  The veteran reported that he was standing 
on a disabled boat when it unexpectantly began to sink 
quickly, and he was sucked underwater.  He indicated that he 
thought he was going to die, but resurfaced and was pulled 
from the water.  During his panic attacks, the veteran stated 
that he as if he were going to pass out, his heart raced, and 
his stomach became nervous.  In addition, he developed sweaty 
palms, tingling fingers, and a dry mouth.  He reported that 
he was having the panic attacks daily in 1980, but he began 
to take Xanax in 1981, and he now only suffered symptoms once 
a week, and full blown attacks once every two months.  The 
veteran also complained of nightmares which he described as 
choking dreams, but said that his medical doctor believed 
this to be sleep apnea.  He indicated that these episodes had 
begun after his near drowning experience.  The examiner noted 
that the veteran's symptoms were consistent with panic 
disorder, but that he did not meet the criteria for PTSD.  
His diagnosis was Axis I: Panic disorder; Axis II: Some mixed 
personality traits; Axis III: Asthma; Axis IV: Mild 
stressors; Axis V: Current global assessment of functioning 
(GAF) score, 75.   

In an April 1996 rating decision, the veteran was service 
connected for asthma, and was denied service connection for a 
panic disorder.  In a subsequently filed NOD, the veteran 
reported having received additional treatment for his asthma, 
and also submitted news articles from the Navy Times and the 
National Fisherman, documenting his near drowning experience 
in the Coast Guard.  He also requested that he be considered 
for service connection for PTSD.  

Thereafter, the RO received a treatment report from Hansa 
Hussain, M.D., dated in April 1996.  Dr. Hussain noted that 
the veteran was being seen for anxiety, depression, panic 
attacks, and other paralyzing symptoms, which had come on 
following his near drowning experience in the Coast Guard.  
Dr. Hussain further reported that, after considering the 
veteran's symptoms, history, and entire clinical picture, it 
was his opinion that the veteran suffered from PTSD.  

In June 1996, the veteran was administered the MMPI-2 
(Minnesota Multiphasic Personality Inventory) test by a VA 
examiner.  The examiner's diagnosis, based on the results of 
the test, were Axis I: PTSD, mild, as well as panic attacks 
by history; Axis II: Deferred; Axis III: Bronchial condition; 
Axis IV: Employment; Axis V: GAF score of 60.  The examiner 
further noted that the veteran demonstrated PTSD in a mild 
form, and that he also suffered from panic attacks separate 
from his PTSD.  

In addition, the veteran underwent a PTSD examination that 
same month .  He reported a history of panic disorder at age 
15 that lasted approximately one year, and which then 
returned in 1984.  After his near-drowning experience, the 
veteran reported that he had begun to experience nightmares 
that involved him choking, and that these still occurred two 
to three times a night.  The veteran also reported suffering 
from recurring nightmares of the boat sinking beneath him, 
intrusive thoughts, and distress associated with any event 
that reminded him of the stressor incident.  Furthermore, the 
veteran noted that he suffered from irritability, outbursts 
of anger, and problems sleeping.  On clinical evaluation, 
speech was normal in rate, tone, and volume.  There was no 
loosening of association or flight of ideas.  The veteran was 
noted to be coherent and goal directed, and his mood was 
described as mildly depressed and anxious most of the time.  
His affect was full range and appropriate, he had no 
delusions or obsessions, and there was a lack of auditory, 
visual or tactile hallucinations.  The veteran was noted to 
experience continued symptoms of PTSD, including avoidance, 
intrusive thoughts, dreams, nightmares, and hypervigilance.  
His concentration and cognition were grossly intact, and 
insight and judgment good.  The examiner's diagnosis was Axis 
I: PTSD and panic disorder; Axis II: Deferred; Axis III: 
None; Axis IV: Chronic mental illness; Axis V: GAF score of 
60.  

In July 1996, the veteran submitted to the RO a VA Form 9.  
He noted, with respect to his claim for asthma, that he had 
been treated for bronchitis as well as other upper 
respiratory tract infections several times a year.  In 
addition, the veteran reported that sometimes he was on 
antibiotics for 21 days at a time.  Furthermore, he took 
Albuterol and Azmacort on a constant basis in order to 
breathe.  The veteran noted that the problem had been ongoing 
for years.  

Thereafter, the RO received additional medical records from 
Dr. Santiago, some duplicative, dated from June 1994 to April 
1996.  In particular, treatment records dated in December 
1995 and April 1996 reflected the veteran's treatment for an 
upper respiratory infection.  A treatment record, dated in 
June 1995, noted the veteran's panic disorder as stable.  

In a July 1996 rating decision, the RO service connected the 
veteran for "post-traumatic stress disorder, claimed as 
panic attacks, competent," and granted a 50 percent 
disability rating, effective from May 1995.  

In November 1996, the RO received a statement from the 
veteran's wife.  She noted that the veteran suffered from 
very vivid nightmares, and that these were based on a fear of 
dying by choking or heart attack.  In addition, the veteran 
did not like sleeping at another person's home in case the 
nightmares or sleepwalking occurred.  The veteran's wife also 
reported that the veteran had had problems with maintaining 
employment since leaving the military because of his fear of 
his medical condition being discovered and him being fired.  
This reportedly added to the veteran's anxiety, which made 
him feel worse.  Furthermore, the veteran's wife stated that 
the veteran went out of his way to avoid being alone, and 
that he never allowed anyone to place anything in his mouth.  
She stated that the veteran could be found sometimes crying 
for no reason and was unable to control his feelings in 
certain situations, and that he suffered from depression.  

In January 1997, the veteran underwent a VA pulmonary 
examination.  He noted that his asthma came on with cold 
weather and that he did have allergies to pollen and dog 
dander, as well as regular springtime allergies.  He reported 
taking Albuterol and Azmacort as needed, sometimes taking 
either drug three times a day when he was having difficulty 
with his breathing.  He also reported that he had frequent 
pneumonia and bronchitis.  The examiner noted, on 
examination, that the veteran was not in respiratory 
distress.  It was also noted that there were no structural 
changes in the veteran's lungs, and they were clear to 
auscultation.  There were no expiratory or inspiratory 
wheezes, and all lung fields were clear.  A chest X-ray was 
reported as normal.  An associated PFT report noted, in 
particular, an FEV-1 predicted percentage of 86 and FEV-1/FVC 
predicted percentage of 82.  These were reported as 
representing normal findings, and there was also a reported 
normal spirometry.  The examiner's diagnosis was history of 
asthma.  

In addition, that same month, the veteran underwent a PTSD 
examination for VA purposes.  He reported his previous 
medical history, and indicated that he had held many jobs 
since service, his longest being two years as a policeman as 
well as two years working on a tugboat.  The veteran added 
that his average job had lasted from one to six months and 
there had been periods of unemployment.  He reported that his 
loss of jobs had been due to panic attacks, and that he would 
always quit a job and was never fired.  The veteran's chief 
complaints were panic attacks and an inability to go anywhere 
by himself.  He indicated that he was nervous all the time 
and suffered from two panic attacks a week.  Furthermore, the 
veteran denied intrusive distressing thoughts or 
recollections of his near-drowning experience in the Coast 
Guard, although being around something that reminded him of 
the event would upset him very much.  He also reported being 
depressed a great deal and suffering from crying spells, as 
well as tending to feel hopeless, lacking in energy, and 
having very limited interests.  The veteran reported getting 
about four to five hours of sleep a night, and suffering from 
one to two nightmares a week.

On clinical evaluation, the veteran was alert, oriented, 
cooperative, and responsive.  His mood was anxious and 
dysphoric.  He appeared tense, had sweaty hands, and 
displayed limited smiling and laughing.  Speech was normal, 
affect was somewhat restricted, and psychomotor activity was 
within normal limits.  The veteran denied suicidal thoughts, 
hallucinations, or delusions, and was not found to be 
psychotic.  Insight was fair, and immediate memory was mildly 
impaired, while recent and remote memories were intact.  
Concentration was adequate, with abstract thinking and 
judgment being intact.  The examiner's diagnosis was Axis I: 
PTSD; Axis II: No diagnosis; Axis III: None; Axis IV: None; 
Axis V: GAF score of 55.  The veteran was noted to have 
moderate symptoms of PTSD, with moderate social and 
occupational functioning.  

In March 1997, the veteran submitted Statement in Support of 
Claim in which he reported that, prior to his January VA 
pulmonary examination that morning, he had received emergency 
medical treatment for a severe asthma attack.  He also 
reported that he had been on daily inhalation therapy for 
over 10 years.  Furthermore, the veteran submitted a copy of 
his Albuterol inhaler medical prescription which noted "Use 
2 puffs every 4-6 hours as needed."  

In June 1997, the RO received VAMC Salem medical records, 
dated from January 1997 to June 1997.  A February 1997 
treatment record noted the veteran's complaints of congestion 
and asthma attacks at night.  He reported coughing up "black 
stuff" and using an inhaler.  The examiner's diagnosis was 
bronchitis.  Treatment records from the Mental Hygiene Clinic 
dated in March, May, and June 1997 noted the veteran was 
without suicidal/homicidal ideations or psychotic thoughts.  
The diagnoses included PTSD and panic attacks, with GAF 
scores of 65-70.  In addition, the June 1997 record noted the 
veteran's report that, overall, things were going to his 
satisfaction regarding his family, his finances, and his 
studies.  Furthermore, various treatment records noted the 
veteran's complaints of increased anger and irritability.  He 
was noted to be meeting with a VA anger control group.

In August 1997, the veteran submitted a statement in support 
of his claim to the RO, in which he reported that, while in 
the Coast Guard, he had fought a number of ship fires and, in 
doing so, he had breathed in much smoke.  In addition, he 
reported that, while combating these fires, he had never worn 
any protective respirator equipment.  He also reported that 
he had never had any problems with his lungs prior his near-
death drowning experience.  In an additional statement in 
support of his claim that same month, the veteran reported 
that he had to use his medications daily, and that he 
suffered asthmatic attacks on a daily basis.  

In October 1997, the RO received VAMC Salem treatment 
records, dated from June 1997 to September 1997.  An August 
1997 treatment record noted the veteran's complaints of cough 
and cold symptoms for a few days.  The veteran reported 
coughing up brown/black sputum.  The examiner's impression 
was bronchitis.  A treatment summary, also dated in August 
1997, from the treating VA psychologist for the veteran's 
anger control group, noted that the veteran suffered from, 
among other things, PTSD, panic disorder with limited 
agoraphobia, and recurrent major depressive episodes.  The 
psychologist also opined that the veteran was not suited for 
employment that involves a great deal of stress.  Mental 
Hygiene Clinic notes, dated in June and July 1997, noted 
continued diagnoses of PTSD, with no findings of psychotic 
behavior or suicidal/homicidal ideation.  The June 1997 note 
reflected a GAF score of 70.  

In November 1997, the RO received a copy of a statement from 
a nurse practitioner who was overseeing the veteran's care at 
the VAMC Salem.  It was noted that the veteran used an 
Albuterol inhaler daily, two puffs four times a day, to 
manage his asthma.  

In May 1998, the veteran again underwent a VA PTSD 
examination.  He reported that he was unemployed, and had 
last worked in 1995.  He said he was currently in nursing 
school, and had previously dropped out of a program to become 
a physician's assistant because it became too stressful.  His 
chief complaints were agoraphobia, anger, forgetfulness, bad 
nightmares, and paranoia.  The veteran also reported frequent 
panic attacks and feeling depressed all the time.  He denied 
crying spells, suicidal/homicidal ideation, or hallucinations 
or delusions.  He indicated that he was suspicious and 
distrustful of people, as well as being hypervigilant.  He 
also reported that he tended to be socially avoidant and 
withdrawn, and reported not having any friends.  On clinical 
evaluation, the veteran's dress, grooming, and hygiene were 
good.  He was alert and fully oriented.  Behavior was 
appropriate, cooperative, and responsive.  His mood was 
anxious and depressed, and he appeared tense and restless.  
Speech was appropriate but restricted in range.  Psychomotor 
activity was within normal limits, and there were no 
psychotic abnormalities or abnormalities in perception, 
thinking, or thought content.  Insight was fair, memory 
intact, and concentration adequate, with abstract thinking 
and judgment intact.  The examiner's impression was Axis I: 
PTSD, panic disorder with agoraphobia; Axis II: None; Axis 
III: None; Axis IV: None; Axis V: GAF score of 51 (moderate 
difficulty in social and occupational functioning).  

In July 1998, the RO received VAMC Salem medical records, 
dated from September 1997 to July 1998.  These records noted 
the veteran's continued treated for PTSD, panic attacks, and 
agoraphobia, as well as his participation in anger control 
counseling.  His overall GAF scores were noted in the range 
of 65-70.  Additionally, an October 1997 treatment note 
reflected a diagnosis of PTSD, panic disorder with mild 
agoraphobia, and severe depression, with a GAF score of 45.  
A January 1998 treatment note reflected the veteran's report 
that his panic attack symptoms consisted of dizziness, 
increased heart rate, difficulty breathing, and a feeling of 
impending doom.  He reported that his panic attack 
symptomatology had been milder and less frequent recently.  A 
May 1998 treatment report noted that the veteran had just 
found a part-time job at Roanoke Memorial Hospital in 
conjunction with his studies as a nursing student.  The 
veteran was reported to describe himself  as continuing to do 
well.  With respect to asthma, a treatment note, dated in 
January 1998, reflected that, over the last five to six 
months, the veteran had made three visits to the emergency 
room with increased shortness of breath, and had been treated 
with antibiotics.  The veteran reported having asthma, but 
indicated that he had never been tested.  The examiner's 
assessment was increased shortness of breath/dry cough with 
questionable asthma exacerbation versus anxiety attacks.  In 
December 1998, a treatment note reflected that the veteran 
had been seen in the emergency room for continued upper 
respiratory infection symptoms.  Additional treatment notes 
reflected complaints of shortness of breath and wheezing, 
with several diagnoses of bronchitis.  The veteran was 
reported using Albuterol and Azmacort inhalers.  

In July 1998, the veteran underwent a VA respiratory 
examination.  He reported that his asthma had not improved, 
and that he had presented at the emergency room at least five 
times with breathing problems.  The examiner, a nurse 
practitioner, noted that the veteran had been diagnosed with 
exercise-induced asthma.  She also reported that the 
veteran's PFT findings were post-bronchial, since the veteran 
had taken his inhalers prior to the test.  On clinical 
evaluation, palpation of the lungs showed decreased tactile 
fremitus, with hyperresonance on percussion.  The veteran was 
reported to have distant breath sounds throughout his lung 
fields.  In addition, he had decreased vocal resonance and 
there was transient wheezing at the base of both lungs.  An 
associated chest X-ray was reported to reveal a stable chest.  
It was also noted that a spirometry test had been normal.  
The examiner's impression was exercise-induced asthma.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1999).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a March 1997 SSOC, 
which, at that time, continued his disability rating at 50 
percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  

Prior to the regulatory changes, the veteran's psychiatric 
disorder had assigned to it a 50 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code 9411, "Post-traumatic stress 
disorder," as in effect before November 7, 1996.  Based upon 
that regulatory scheme, the severity of a psychiatric 
disability was based upon evaluating how the actual 
symptomatology affected social and industrial adaptability.  
38 C.F.R. § 4.130.  Evidence of social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating was to be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, under 
which the veteran remains assigned a 50 percent evaluation, 
such a rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  In 
this respect, on VA examination in May 1998, the veteran 
reported himself as having been unemployed since 1995.  His 
chief complaints were agoraphobia, anger, forgetfulness, bad 
nightmares, and paranoia.  He reported feeling nervous and 
depressed all the time.  There were no findings of psychotic 
abnormalities.  The examiner diagnosed the veteran with PTSD, 
as well as panic attacks and agoraphobia.  He assigned the 
veteran a GAF score of 51.  The Board notes that a GAF score 
of 51 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  

Thereafter, on a follow-up visit to the VAMC Salem Mental 
Hygiene Clinic that same month, May 1998, the veteran 
reported he had found a part-time job in Roanoke Memorial 
Hospital in conjunction with his studies as a nursing 
student.  He also reported himself as continuing to do well.  
The veteran was assigned a GAF of 65-70, indicative of 
moderate to mild symptoms.  Thus, when the Board considers 
this most current evidence of record, along with other VAMC 
Salem Mental Hygiene Clinic reports, which note overall GAF 
scores ranging from 60-70, we find that the preponderance of 
the evidence does not establish that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

We are cognizant that, in October 1997, the veteran was 
reported to suffer from PTSD, panic disorder with mild 
agoraphobia, and severe depression, and his condition was 
assigned a GAF score of 45, reflective of serious impairment.  
However, we find, in reviewing the record, that there was not 
another instance in which the veteran's disability was 
determined to be serious, or other than mild or moderate, in 
degree.  Thus, when the Board considers all the evidence of 
record, we find the veteran's PTSD does not warrant an 
increase to 70 percent under the old rating criteria in 
effect prior to November 7, 1996.  See 38 C.F.R. § 4.132, DC 
9411 (1996).  

With respect to the rating criteria on and after November 7, 
1996, when evaluating a mental disorder under the new 
regulatory scheme, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  When we consider the evidence of 
record, as is noted above, we find that a preponderance of 
the evidence is also against a rating to 70 percent or 
higher.  As noted above, during the May 1998 VA examination, 
on clinical evaluation, the veteran's mood was anxious and 
depressed, and there were no suicidal/homicidal ideations.  
There were no psychotic abnormalities, or abnormalities in 
perception, thinking, or thought content.  Insight was 
reported as fair, memory was intact, and concentration 
adequate.  Abstract thinking and judgment were also intact.  

The veteran has currently started a part-time job at a 
hospital, in association with his nursing studies.  He has 
reported himself as continuing to do well.  Previously, in 
June 1997, the veteran report that, overall, things were 
going to his satisfaction regarding family, finances, and his 
studies.  While the Board does not doubt that the veteran 
does occasionally suffer periods in which his PTSD becomes 
more disabling than is currently rated, given the overall 
evidence of record, including, as noted above, a predominant 
number of GAF scores in the range of 60-70 reflecting mild to 
moderate impairment, we find that the preponderance of the 
evidence is against an increased rating to 70 percent.  See 
38 C.F.R. § 4.130, DC 9411 (1999).  That is, the veteran's 
service-connected PTSD is not reflective of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

Furthermore, given that the veteran does not warrant an 
increased rating to 70 percent, the Board logically concludes 
that the evidence also does not support a total (100 percent) 
schedular rating, under either the old or the new schedular 
criteria.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  However here, 
while we are sympathetic to the veteran's claim, the evidence 
in this case preponderates against an increased rating, so 
that doctrine does not come into play.  

We also recognize that the Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for PTSD in May 1995.  The 
veteran's current disability rating of 50 percent has been 
effective from that date.  Upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
filing of the veteran's claim for service connection, has his 
PTSD been more disabling than as currently rated under the 
present decision.  


ORDER

Entitlement to an increased rating for PTSD is denied.  


REMAND

As to the claim relating to bronchial asthma, the veteran has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy; Gilbert, supra.  That is, 
the Board finds that he has submitted a claim which is 
plausible.  This finding is based in part on the veteran's 
assertion that his service-connected bronchial asthma is more 
severe than previously evaluated.  See Jackson, supra.  The 
Board notes that, in an August 1998 rating decision, the 
veteran's bronchial asthma disability was increased from a 
noncompensable rating to 10 percent, with an effective date 
from October 1996.  

In reviewing the veteran's service medical records, we note 
that he was diagnosed with exertional bronchospasm/asthma as 
a result of cold weather.  As is reported in the Factual 
Basis, supra, the veteran was subsequently diagnosed with 
this disorder on VA examination in February 1996, some ten 
years following his separation from active service.  At that 
time, the veteran reported, among other things, a two-year 
history of asbestos exposure, and he complained of wheezing 
with exposure to certain hydrocarbons that he used in 
conjunction with his work as a mechanic.  An associated PFT 
at that time was normal, as was a spirometry test.  In 
addition to the diagnosis of exertional asthma, the examiner 
also reported that the veteran suffered from reactive airway 
disease with exposure to certain environmental agents.  

Since that time, VAMC Salem medical records have documented 
the veteran's treatment for bronchitis and upper respiratory 
infections.  He has been prescribed Albuterol and Azmacort as 
needed.  We are cognizant that in none of the medical records 
has a physician clinically diagnosed the veteran with 
bronchial asthma or determind that he suffers from asthmatic 
attacks.  Moreover, during a VA examination in January 1998, 
a physician's assessment noted increased shortness of 
breath/dry cough with questionable asthma exacerbation versus 
anxiety attacks.  We note that the only current evidence 
reflective of the veteran's treatment for asthma is a 
November 1997 statement from a VAMC Salem nurse practitioner.  
Furthermore, a nurse practitioner also conducted the 
veteran's most current VA examination, in which he was 
diagnosed with exertional asthma.  No PFT findings were 
reported, given that the veteran had taken bronchodilators 
prior to the pulmonary function test.  We intend no criticism 
of the findings reported by the nurse practitioners.  Our 
concern is that we must render a decision based upon the 
medical evidence, and it is not clear whether the veteran is 
affected by respiratory disorders not etiologically related 
to his service-connected disability.

The Board thus finds that there is conflicting medical 
evidence as to whether the veteran is currently suffering 
from bronchial/exertional asthma, or whether he suffers from 
some other form of respiratory distress for which he might 
not necessarily be service connected, even though he does use 
inhalation and bronchodilator therapy.  Therefore, given this 
finding, and the need for a current VA pulmonary examination 
by a VA medical doctor, to include a current pulmonary 
function test, we believe additional development with respect 
to the veteran's claim is needed.  

In view of the above, the case is REMANDED to the RO for the 
following action:

1. The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), 
if any, who have treated the veteran for 
bronchial asthma since July 1998.  The RO 
should request that the veteran furnish 
signed authorizations for release to the VA 
of private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records and any additional VA medical records 
not already on file, which may exist, and 
incorporate them into the claims folder.  

2. The veteran should be scheduled for a VA 
pulmonary examination to determine the 
current level of severity of his service-
connected bronchial asthma condition.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All indicated studies should be 
performed, including a pulmonary function 
test, and all clinical findings reported in 
detail.  In particular, the examiner should 
express an opinion as to whether the 
veteran's complaints of respiratory distress, 
noted in VAMC Salem treatment records as 
bronchitis and upper respiratory infections, 
are, as least as likely as not, related to 
his service-connected bronchial asthma.  If 
any other pulmonary diagnosis is indicated, 
the examiner should so state.  The examiner 
should support his or her opinion by 
discussing medical principles as applied to 
specific medical evidence in the veteran's 
case. 

3. The RO should then take adjudicative action 
on the veteran's claim for a rating in excess 
of 10 percent for bronchial asthma.  The 
veteran's disability should be evaluated with 
consideration of the rating criteria under 
the provisions of 38 C.F.R. § 4.97, DC 6602 
effective prior to October 7, 1996, and 
effective on and after October 7, 1996 for 
bronchial asthma.  Thereafter, a rating 
decision should be issued pursuant to Karnas, 
above.  

4. If the benefits sought are denied, the 
veteran and his representative should be 
provided with a SSOC notifying them of all 
the pertinent laws and regulations used in 
the adjudication of the veteran's claim, in 
particular 38 C.F.R. § 4.97, DC 6602 (1999).  
After the veteran and his representative have 
been given an opportunity to respond to the 
SSOC, the claims folder shall be returned to 
the Board for further appellate review.  

No action is required of the veteran until he receives 
further notice.  The purpose of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

